Name: 92/343/EEC: Commission Decision of 9 June 1992 approving the Spanish programme for agricultural income aid for farmers in the Basque region
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  regions of EU Member States;  agricultural policy
 Date Published: 1992-07-08

 Avis juridique important|31992D034392/343/EEC: Commission Decision of 9 June 1992 approving the Spanish programme for agricultural income aid for farmers in the Basque region Official Journal L 188 , 08/07/1992 P. 0040 - 0040COMMISSION DECISIONof 9 June 1992 approving the Spanish programme for agricultural income aid for farmers in the Basque region (92/343/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 768/89 of 21 March 1989 establishing a system of transitional aids to agricultural income (1) and in particular Article 7 (3) thereof, Having regard to Commission Regulation (EEC) No 3813/89 of 19 December 1989 laying down detailed rules for the application of the system of transitional aids to agricultural income (2), as last amended by Regulation (EEC) No 1110/91 (3), and in particular Article 10 (3) thereof, Whereas on 12 February 1992 the Spanish authorities notified the Commission of its intention to introduce a programme of agricultural income aid for farmers in the Basque region; whereas additional information concerning this programme was received by the Commission from the Spanish authorities on 10 April 1992 and on 5 May 1992; Whereas the measures provided for in this Decision are in accordance with the provisions of Regulation (EEC) No 768/89 and the detailed rules for their application and, in particular, with the aims of the second subparagraph of Article 1 (2) of the said Regulation; Following the consultation of the Management Committee for Agricultural income Aids on 18 May 1992 on the measures provided for in this Decision; Following the consultation of the EAGGF Committee on 19 May 1992 on the maximum amounts that may be charged annually to the Community budget as a result of approving the programme, HAS ADOPTED THIS DECISION: Article 1 The programme of agricultural income aid for farmers in the Basque region notified to the Commission by the Spanish authorities on 12 February 1992 is hereby approved. Article 2 The maximum amounts that may be charged annually to the Community budget as a result of this Decision shall be as follows: (ECU) >TABLE>Article 3 This Decision is addressed to all the Member States. Done at Brussels, 9 June 1992. For the Commission Ray MAC SHARRY Member of the Commission